[g2017022821522440816133.jpg]

1919 North Lynn Street, Arlington, VA 22209, United States

Tel: +1-571-303-3000

Fax: +1-571-303-3100

 

Exhibit 10.36

February 22, 2017

Rich Lindahl

 

Re:

Outstanding Equity Awards

Dear Rich:

As you are aware, on January 5, 2017 CEB, Inc. (the “Company”) entered into an
Agreement and Plan of Merger (the “Merger Agreement”) with Gartner, Inc.
(“Gartner”) and other parties thereto, pursuant to which the Company will merge
with a wholly-owned subsidiary of Gartner (the “Merger”). In accordance with the
Merger Agreement, effective as of the closing date of the Merger (the “Closing
Date”), certain of your outstanding restricted stock units granted pursuant to
the Company’s 2012 Stock Incentive Plan (“Company RSUs”) will convert into
Gartner restricted stock units which will generally be subject to the same terms
and conditions as the Company equity awards to which they relate (“Converted
RSUs”). Accordingly, the Company wishes to enter into this letter agreement
(this “Agreement”) to memorialize certain terms and conditions of the Converted
RSUs afforded to you pursuant to the terms of the Merger Agreement and the
disclosure schedules thereto.

1.Notwithstanding anything to the contrary set forth in any award agreement
evidencing the grant of your Company RSUs or the Company’s 2012 Stock Incentive
Plan, following the Closing Date, your Converted RSUs will be treated as follows
in connection with certain terminations of your employment:

(a)Upon your voluntary resignation for any reason following the Closing Date and
prior to the first anniversary of the Closing Date, all of your then-unvested
Company RSUs that were originally granted prior to January 1, 2017 and became
Converted RSUs as of the Closing Date will vest in full as of the date of such
resignation.

(b)Upon your voluntary resignation for any reason following the 90-day
anniversary of the Closing Date and prior to the first anniversary of the
Closing Date, 25% of your Company RSUs that were granted on or following January
1, 2017 and became Converted RSUs as of the Closing Date (the “2017 RSUs”) will
vest as of the date of such resignation and the balance of your 2017 RSUs that
do not vest upon such termination of employment will be forfeited.  

These accelerated vesting provisions are in addition to, and not in lieu of, any
accelerated vesting provisions already applicable to such Company RSUs as of the
date hereof.

2.Nothing in this Agreement will confer upon you any right to continued
employment with the Company (or its subsidiaries or their respective successors)
or to interfere in any way with the right of the Company (or its subsidiaries or
their respective successors) to terminate your employment at any time.

3.This Agreement shall be effective February 24, 2017.

Washington, DC ▪ London ▪ Singapore ▪ Boston ▪ Chicago ▪ Frankfurt ▪ Hamburg ▪
Houston ▪ Minneapolis ▪ New Delhi ▪ Rochester ▪ San Francisco ▪ Sydney ▪ Toronto

--------------------------------------------------------------------------------

[g2017022821522440816133.jpg]

1919 North Lynn Street, Arlington, VA 22209, United States

Tel: +1-571-303-3000

Fax: +1-571-303-3100

 

4.This Agreement will be governed by, and construed under and in accordance
with, the internal laws of the State of Delaware, without reference to rules
relating to conflicts of laws.

5.This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

Very truly yours,


/s/ Tom Monahan


CEB Inc.

Thomas L. Monahan III

Chief Executive Officer

 

ACCEPTED AND AGREED:

/s/ Richard S. Lindahl

Richard S. Lindahl

February 22, 2017
Date

 

Washington, DC ▪ London ▪ Singapore ▪ Boston ▪ Chicago ▪ Frankfurt ▪ Hamburg ▪
Houston ▪ Minneapolis ▪ New Delhi ▪ Rochester ▪ San Francisco ▪ Sydney ▪ Toronto